Exhibit 10.15












DCP MIDSTREAM
2008 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2008)


  






--------------------------------------------------------------------------------





DCP MIDSTREAM
2008 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2008)




TABLE OF CONTENTS
 
 
Page


1.
Definitions
1


2.
Administration
4


3.
Eligibility and Participation
5


4.
Grants
5


5.
Amendment or Discontinuance
7


6.
Recapitalization, Merger, and Consolidation; Change in Control
7


7.
Miscellaneous
8


 
 
 
 
 
 
 
 
 





(i)

--------------------------------------------------------------------------------





DCP MIDSTREAM
2008 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2008)


PURPOSE
The purpose of this DCP Midstream Long-Term Incentive Plan (the “Plan”) is to
help attract, motivate, and retain qualified key management personnel through a
long-term incentive compensation plan that will provide them with competitive
compensation opportunities and align their interests with the interests of the
Company and its owners.
1.Definitions
“Affiliate” means, with respect to any person, any other person that directly or
indirectly through one or more intermediaries’ controls, is controlled by or is
under common control with, the person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise, and includes Spectra
and COP so long as either party owns a fifty percent (50%) interest in the
Company.
“Award” means a grant of Restricted Phantom Units or Strategic Performance Units
granted under the Plan.
“Board” means the Board of Directors of the Company.
“Change in Control” means the date on which one of the following, each referred
to as a “Change in Control Event,” shall have occurred with respect to the
Company:
(a)    a merger, consolidation, transfer, lease or sale of substantially all of
the assets or other capital transaction involving the Company, as a result of
which there is a change in the membership of the Board of Directors of the
Company such that the members of the Board of Directors immediately preceding
the transaction are in a minority immediately following the transaction, or
(b)    liquidation or dissolution of the Company,
to the extent any such occurrence is consistent with the meaning of “change in
control” under Code Section 409A, the final regulations or any subsequent
guidance issued regarding a change in control for non-subchapter C-corporations.
In the event that the definition of change in control under Code section 409A is
broader than Change in Control as defined in this section, the Committee may
determine, in its sole discretion, to apply the definition provided in Code
Section 409A or any such guidance.
“Code” means the Internal Revenue Code of 1986, as amended.


-1-

--------------------------------------------------------------------------------




“Committee” means the Board or such committee of the Board appointed to
administer the Plan, if any.
“Company” means DCP Midstream, LLC, DCP Midstream, LP and any successor
entities.
“COP” means ConocoPhillips and any successor in interest to COP.
“Date of Grant” means the effective date as of which a Restricted Phantom Unit
or a Strategic Performance Unit, as the case may be, is granted to a
Participant.
“DCP Partners” means DCP Midstream Partners, LP.
“DER” means a dividend/distribution equivalent right, being a contingent right
granted with respect to a Unit, to receive an amount in cash equal to the cash
dividends and/or cash distributions, as the case may be, made with respect to
the COP, DCP Partners and/or Spectra securities comprising the particular Unit
during the period such Award is outstanding with the amount of such dividends
and distributions being equal to the Fair Market Value of the Unit.
“Disability” means a “disability” under the Company’s or Participating
Employer’s long-term disability plan, provided such definition complies with the
requirements of Section 409A of the Code and, in the event it does not,
“disability” shall mean the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
“Employee” means any employee of the Company or any Participating Employer.
“Executive Deferred Compensation Plan” means the DCP Midstream, LP Executive
Deferred Compensation Plan, as amended from time to time.
“Fair Market Value” means the closing sales price of a DCP Partners common Unit,
COP common share or Spectra common share on the principal national securities
exchange or other market in which trading in such common unit or common share
occurs on the applicable Valuation Date, or to the extent provided in the Grant
Agreement, over such period of consecutive business days ending on the Valuation
Date, as reported in The Wall Street Journal (or other reporting service
approved by the Committee). If there is no trading in the common units or common
shares on such Valuation Date, the next preceding date on which there was
trading shall be used. If a designated period of consecutive business days is
provided for in the Grant Agreement and there is no trading on one or more of
such days, then only the days for which there was trading shall be used. If the
common units or common shares are not traded on a national securities exchange
or other market at the time a determination of Fair Market Value is required to
be made hereunder, the Fair Market Value per DCP Partners common Unit, COP
common share and/or Spectra common share shall be deemed to be an amount as
determined in good faith by the Committee by applying any reasonable valuation
method, which may be an independent third party evaluation; provided, that any
such determination shall be made in compliance with the regulations under Code
Section 409A.  Factors to be considered by the Committee in establishing Fair
Market Value shall include as applicable: the value of tangible and intangible
assets of the Company, COP and Spectra, the present value of


-2-

--------------------------------------------------------------------------------




anticipated future cash flows of the Company, COP and Spectra, the market value
of stock or equity interests in similar corporations and other entities engaged
in trades or businesses substantially similar to those engaged in by the
Company, COP and Spectra, the stock of which is to be valued, the value of which
can be readily determined through nondiscretionary, objective means (such as
through trading prices on an established securities market or an amount paid in
an arm’s length private transaction), recent arm’s length transactions involving
the sale or transfer of such stock or equity interests, and other relevant
factors such as control premiums or discounts for lack of marketability and
whether the valuation method is used for other purposes that have a material
economic effect on the service recipient, its stockholders, or its creditors. 
The use of a valuation method shall take into consideration all available
information material to the value of the Company, COP and Spectra at the time of
the grant of the Award and the Fair Market Value shall be established not longer
than 12 months prior to the date of the grant of the Award. 
“Grant” means the grant of a Restricted Phantom Unit or a Strategic Performance
Unit, as the case may be, subject to such terms and conditions as may be set
forth in the Grant Agreement accompanying such Award.
“Grant Agreement” or “Agreement” means, with respect to a Grant, the agreement
accompanying such Grant which sets forth the Performance Schedule (if
applicable), Performance Period, vesting and/or other terms and conditions
pertaining to that Grant, as established by the Committee.
“Layoff” means an involuntary Termination of Service of a Participant by the
Company or Participating Employer for reasons other than “cause” as determined
by the Company, in its discretion.
“Participant” means an Employee to whom a Grant has been made pursuant to the
Plan.
“Participating Employer” means any Subsidiary which, with the Company’s consent,
has adopted the Plan as provided for in Section 2(e) of the Plan.
“Performance Period” means the period established in the respective Grant
Agreement during which a Strategic Performance Unit is to become earned or, with
respect to a Restricted Phantom Unit, Vested.
“Performance Schedule” means Attachment A to the Grant Agreement.
“Plan Document” means this Plan and any Grant Agreement in respect of any Award.
“Restricted Phantom Unit” means a grant of Units, the payment of which is not
dependent upon a Performance Schedule.
“Retirement” means an Employee’s Termination of Service on or after attaining
age 55 and completing five (5) continuous years of service with the Company
and/or its Affiliates. Service prior to the effective date of the Employee’s
Grant Agreement shall be included for purposes of this definition.


-3-

--------------------------------------------------------------------------------




“Spectra” means Spectra Energy and any successor in interest to Spectra.
“Strategic Performance” means any measure established by the Committee in its
sole discretion that compares the Company’s performance to the attainment of
internal strategic objectives. The Committee may alter, amend or revise, in its
sole discretion, the internal strategic objectives to be measured for succeeding
Performance Periods.
“Strategic Performance Unit” means a Unit that will be paid to a Participant if
the Company’s Strategic Performance for a Performance Period satisfies the
Performance Schedule contained in a Grant Agreement.
“Subsidiary” means an entity that is a member of the controlled group of
employers with the Company for purposes of Section 414(b) and (c) of the Code.
“Termination of Service” means a Participant ceases to be an Employee for any
reason.
“Unit” means a notional unit having a value, as of the applicable Valuation
Date, equal to the Fair Market Value of a common share of COP, a common share of
Spectra and/or a common unit of DCP Partners, unless provided otherwise in the
Grant Agreement approved by the Committee in its discretion.
“Valuation Date” means the date as of which an Award is to be valued, as stated
in a Grant Agreement.
“Vest,” and the correlative term “Vested,” shall mean that the Award has become
earned subject to the terms of the Grant Agreement and the Plan.
2.    Administration
(a)    The Plan shall be administered by the Committee.
(b)    The Committee may establish, from time to time and at any time, subject
to the limitations of the Plan as set forth herein, such rules and regulations
and amendments and supplements thereto, as it deems necessary to comply with
applicable law and for the proper administration of the Plan.
(c)    Awards granted to an Employee shall be evidenced by a Grant Agreement.
All such Grant Agreements may be entered into by the Company as agent for the
Participating Employers, but all Awards shall be and remain the liability of the
Participating Employer employing the Participant at the time of such Grants.
(d)    The Committee’s interpretation and construction of the provisions of the
Plan and rules and regulations adopted by the Committee shall be final. No
member of the Committee or the Board shall be liable for any action taken, or
determination made, in respect of the Plan in good faith. Each member of the
Committee and each member of the Board shall be fully justified in relying upon
or acting in good faith upon any opinion, report, or information furnished in
connection


-4-

--------------------------------------------------------------------------------




with the Plan by any accountant, counsel, or other specialist (including
officers of the Company, whether or not such persons are Participants in the
Plan).
(e)    This Plan may be adopted by Subsidiaries of the Company upon approval by
the Board of Directors of such Subsidiary and the Board or Committee whereupon
such entities shall become Participating Employers.
3.    Eligibility and Participation
(a)    The Committee shall from time to time determine those Employees who, in
its discretion, are to receive Awards, the type of such Awards, and shall
determine the terms and conditions of any such Grant to be made; provided, in
those cases in which the Committee has delegated to the Chief Executive Officer
(the “CEO”) of the Company or other officers of the Company the authority to
make such determination with respect to certain classes of Employees, such
determinations shall be made by the CEO or such officers, as applicable.
(b)    Each Grant shall be evidenced by a Grant Agreement in such form and with
such terms and conditions, as the Committee may from time to time determine. The
rights of a Participant with respect to any Grant shall at all times be subject
to the terms and conditions set forth in the Grant Agreement relating thereto
and in the Plan. Different Grants need not contain terms or conditions similar
to any Grant made prior thereto or contemporaneously therewith. The Committee’s
determinations under the Plan (including determinations of which Employees, if
any, are to receive Grants, the form, amount and timing of such Grants, the
terms and provisions of such Grants and the agreements evidencing same) need not
be uniform and may be made by it selectively among Employees who receive, or are
eligible to receive, Grants under the Plan.
4.    Grants
4.1
Grant of Awards

(a)    The Performance Schedule for each Strategic Performance Unit shall be
established by the Committee at the time of Grant. Unless provided otherwise in
the Grant Agreement, at the conclusion of each Performance Period Strategic
Performance Units, to the extent earned, shall become Vested and payable. A
Restricted Phantom Unit shall not be subject to a Performance Schedule unless
the Grant Agreement provides otherwise.
(b)    The length of each Performance Period shall be for such period as
provided in the Grant Agreement.
(c)    Except as provided in Sections 4.1(d) and 4.1(e) or provided otherwise in
a Participant’s Grant Agreement, upon a Participant’s Termination of Service,
the Participant’s Grants and all rights thereunder shall automatically terminate
effective at the close of business on the Participant’s Termination of Service;
provided, however, that in the case of a Participant’s Termination of Service
due to Retirement, Disability, Layoff or death after the first anniversary of
the Date of Grant, unless the Grant Agreement provides otherwise, the
Participant shall become contingently Vested in a pro-rata portion of the Award
with respect to each Strategic Performance Unit then outstanding based on the
number of days in the Performance Period that have lapsed


-5-

--------------------------------------------------------------------------------




through the date of Termination of Service compared with the total number of
days in the Performance Period rounded up to the nearest whole Unit, but only to
the extent the goals set forth on the Performance Schedule applicable to such
Award are achieved, as determined by the Committee, in its sole discretion.
Upon a Participant’s Termination of Service the Participant’s Grants and all
rights thereunder shall automatically terminate effective at the close of
business on the Participant’s Termination of Service; provided, however, that in
the case of a Participant’s Termination of Service due to Retirement,
Disability, Layoff or death after the first anniversary of the grant date, each
Restricted Phantom Unit outstanding as of the date of such Termination of
Service shall automatically Vest in full, unless the Grant Agreement provides
otherwise.
If a Participant’s Termination of Service is a result of the Participant’s
transfer to an Affiliate that is not a Subsidiary, all rights of the Participant
with respect to each Award then outstanding shall be determined by the
Committee, in its sole discretion.
(d)    Notwithstanding Section 4.1(c), in the event a Participant takes an
approved leave of absence, or terminates employment for reasons that, in the
judgment of the Committee, are deemed to be special circumstances, the Committee
may take such action in respect of all or some of the outstanding Grants and
Grant Agreements as it may deem appropriate in its discretion under the
circumstances.
(e)    At the end of each Performance Period, the Committee shall evaluate the
Company’s Strategic Performance for the purpose of the Strategic Performance
Units to determine whether and the extent, if any, in the judgment of the
Committee that the performance goals set forth in the Performance Schedule
applicable to the Award have been earned for the Performance Period. To the
extent earned, any resultant Award payment may nonetheless be reduced or
cancelled as a result of the application of the provisions in Section 4.1(c) or
may be reduced, cancelled or increased by the Committee, in its sole and
absolute discretion, either in individual cases or in the aggregate.
(f)    During the Performance Period, an amount equal to the DERs paid with
respect to a Restricted Phantom Unit then outstanding shall be paid quarterly in
cash to the Participant, unless the Grant Agreement provides otherwise. With
respect to Strategic Performance Units an amount equal to the DERs paid with
respect to such Award during the Performance Period shall be credited to a
notional account (without interest) for the Participant and at the end of the
Performance Period the amount credited to such account shall be paid to the
Participant in cash, but only with respect to a Strategic Performance Unit that
becomes Vested. Any DERs accumulated with respect to a Strategic Performance
Unit (or portion thereof) that does not become Vested shall be forfeited at the
end of the Performance Period (or its earlier forfeiture date, if applicable).
(g)    Awards shall be paid pursuant to their Grant Agreements, but no later
than 2½ months following the end of the Plan year in which the Performance
Period terminates unless deferred into the Executive Deferred Compensation Plan
in accordance with Code Section 409A, less all applicable taxes required to be
withheld therefrom.
4.2
Provisions Common to Awards



-6-

--------------------------------------------------------------------------------




(a)    Awards shall be nontransferable and nonassignable, except that any such
Grant may be transferred (i) to such beneficiary as the Participant may
designate in the event of death or (ii) by testamentary instrument or by the
laws of descent and distribution. The Committee shall prescribe the form and
manner in which beneficiary designations shall be made, revoked or amended. Any
valid beneficiary designation on file with the Company shall take priority over
any conflicting provision of any testamentary or similar instrument.
(b)    The establishment of the Plan shall not confer any legal rights upon any
Employee or other person to continued employment, nor shall it interfere with
the right of the Company or any Participating Employer (which right is hereby
reserved) to discharge or demote any Employee and to treat him or her without
regard to the effect which that treatment might have upon him or her as a
Participant or potential Participant.
(c)    In the event that any Participant engages in any activity which the
Company determines is detrimental to the Company or any Subsidiary or Affiliate,
or otherwise fails to substantially perform his or her obligations or duties as
an Employee or is otherwise demoted, the Committee may, at any time prior to
payment of an Award to a Participant, cancel or reduce the Award in whole or in
part.
5.    Amendment or Discontinuance
Subject to the limitations set forth in this Section 5, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part. Any such
amendment shall, to the extent deemed necessary or advisable by the Committee,
be applicable to any outstanding Grants theretofore awarded under the Plan,
notwithstanding any contrary provisions contained in any Grant Agreement. In the
event of any such amendment to the Plan, the holder of any Grant outstanding
under the Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Committee to any Grant Agreement relating thereto. Notwithstanding anything
contained in this Plan to the contrary, unless required by law, no action
contemplated or permitted by this Section 5 shall materially adversely affect
any rights of Participants or obligations of the Company to Participants with
respect to any award theretofore granted under the Plan without the consent of
the affected Participant. In the event that the Plan is terminated, the
treatment of an Award that is subject to Section 409A of the Code shall be
governed by the following (1) all arrangements that are required to be
aggregated with the Plan for purposes of Section 409A, if the Participant
participated in all arrangements, are terminated, (2) no payments other than
payments that would be payable under the terms of the arrangements if the
termination had not occurred are made within 12 months of the termination of the
arrangements, (3) all payments are made within 24 months of the termination of
the arrangements, and (4) the Company and its affiliates (for purposes of
Section 409A) do not adopt a new arrangement that would be aggregated with any
terminated arrangement under Regulation §1.409A-1(c) if the same service
provider participated in both arrangements, at any time within five years
following the date of termination of the arrangement.
6.    Recapitalization, Merger, and Consolidation; Change in Control


-7-

--------------------------------------------------------------------------------




(a)    The existence of this Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Company or any Participating
Employer to make or authorize any or all adjustments, reorganizations, or other
changes in its capital structure and its business, or any merger or
consolidation of the entity, or the dissolution or liquidation of the entity, or
any sale or transfer of all or part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
(b)    In the event of a Change in Control, the Board, in its sole discretion,
may determine the disposition of any Award issued previously or prospectively
under the Plan, as long as the Award is not subject to Section 409A of the Code,
and may also, in its sole discretion, determine the disposition of the Plan.
7.    Miscellaneous
(a)    Neither the adoption of this Plan nor any action of the Board or the
Committee shall be deemed to give any person any right to be granted an Award or
any other rights except as may be evidenced by a Grant Agreement, or any
amendment thereto, duly authorized by the Committee, and then only to the extent
and upon the terms and conditions expressly set forth therein.
(b)    The Company or Participating Employer shall have the right to deduct from
all amounts paid hereunder all taxes required by law to be withheld with respect
to such payments.
(c)    THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN, ANY PLAN DOCUMENTS,
AND ANY ACTIONS TAKEN OR RELATING TO THE PLAN SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF COLORADO APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WITHIN SUCH STATE.
(d)    The Plan shall be unfunded. Neither the Company, any Participating
Employer, the Committee, nor the Board shall be required to segregate any assets
or secure any liability that may at any time be represented by Grants made
pursuant to the Plan.
(e)    Notwithstanding anything in the Plan, Grant Agreement or any other plan,
agreement or contract to the contrary, with respect to an Award that is subject
to Section 409A of the Code, payment of such Award may not be accelerated if
such acceleration would result in the payment being subject to tax under Section
409A.
IN WITNESS WHEREOF, the Company has caused the DCP Midstream Long-Term Incentive
Plan to be executed on this 8th day of February, effective as of January 1,
2008.
                        


-8-

--------------------------------------------------------------------------------




DCP Midstream, LLC


 
By: /s/ Brent L. Backes


 
Brent L. Backes
Group Vice-President
General Counsel & Secretary
 
 
 

    




-9-